Citation Nr: 1455991	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-16 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type I.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected diabetes mellitus type I.

3.  Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus type I.

4.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus type I.

5.  Entitlement to a higher initial rating, greater than 30 percent for autonomic neuropathy symptoms including dizziness and unsteadiness. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1988.
These matters comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board issued a decision in October 2011 that denied a claim of service connection for hypertension.  It also denied a claim for a rating in excess of 60 percent for diabetes mellitus type I and remanded several other claims.  The Veteran appealed the Board's decision as it pertained to service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Joint Motion for Partial Remand (JMR), the parties requested that the Court vacate and remand in part the October 2011 decision in which the Board denied Appellant's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type I.  In a July 2012 Order, the Court granted the JMR, and in August 2013 the Board remanded this matter for additional development pursuant to the Court's order and consistent with the JMR.  In its October 2011 decision, the Board also remanded claims including entitlement to service connection for a cervical spine disability and bilateral carpal tunnel syndrome.

The issues of a higher initial rating for autonomic neuropathy symptoms including dizziness and unsteadiness and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is not etiologically related to service, or caused or aggravated by a service-connected disability.

2.  Right wrist carpel tunnel syndrome is secondary to service-connected diabetes mellitus type I.

3.  The Veteran does not have a disability manifested by left wrist carpel tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for right wrist carpel tunnel syndrome, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014). 

3.  The criteria for service connection for left wrist carpel tunnel syndrome, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Both arthritis and hypertension - a cardiovascular-renal disease - are "chronic diseases" which listed under 38 C.F.R. § 3.309(a); and the presumptive provisions of 38 C.F.R. § 3.303(b) apply where applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorder which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

The Veteran has not suggested, and the evidence does not otherwise show, that the claimed disorders are related directly to service.  Rather, he has made numerous and specific contentions that hypertension, a cervical spine disorder, and carpel tunnel syndrome are secondary to his service-connected diabetes mellitus type I.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Hypertension

The Veteran contends that his hypertension is proximately due to his service-connected diabetes mellitus type 1.  In his July 2007 notice of disagreement, he reported a history of brittle type I insulin dependent diabetes mellitus which required the wearing of a 24-hour insulin pump.  Citing information from authorities such as the American Diabetes Association and the National Lung and Heart institute, the Veteran noted that diabetes was known to cause health complications such as hypertension, as a result of excess blood sugars which damaged the organs, nerves and blood vessels of the body.  He indicates that patients with diabetes have a higher risk for hypertension, and cited these authorities for providing a medical definition of hypertension as being systolic pressure of 130mm or higher, and diastolic pressure of 80mm or higher.  He also reports that microalbuminuria is common in diabetics.

The Board observes that VA has defined hypertension as diastolic blood pressure predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 (2014).  Additionally, VA regulation states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran has not contended that hypertension had its onset during service, or that the disorder is directly related to service.  Service treatment records reflect no diagnosis, treatment, or symptoms of hypertension, and postservice treatment records do not show hypertension manifested to a compensable degree within one year of separation from service.  On VA examination in December 1988 - two months after separating from service - the Veteran's blood pressure was 140/86, and there was no report of being diagnosed with hypertension or being on hypertensive medications.  According to the Veteran, he was first diagnosed with hypertension in approximately 1998, and he contends that the disorder is related to his service-connected diabetes mellitus type I.

On VA examination in May 2006, the Veteran reported that he had been treated for hypertension for approximately five years, and that he was being treated in order to keep his blood pressure below 130/80.  The examiner opined that the Veteran manifested hypertension unrelated to diabetes mellitus, as there was no evidence of nephropathy and because microalbumin was not elevated.

In an August 2006 correspondence, a private healthcare provider, Dr. J.A., stated that the Veteran had developed hypertension over the years, and that it has required increased medications and higher doses.  He did not attribute the Veteran's hypertension to either his time in service or to his service-connected diabetes mellitus.

A June 2007 letter from a VA Diabetes and Endocrinology Clinic reported that the Veteran had been diagnosed with type I diabetes mellitus for twenty years with complications which including diabetic neuropathy and erection dysfunction.  The examiner did not report hypertension as a complication, but noted that diabetes treatment guidelines required blood pressure control to avoid complications such as end stage renal disease.  It was noted that the Veteran did not have current kidney disease, but that diabetes mellitus predisposed him to have the disorder in the future.

The Veteran underwent another VA examination in February 2008.  The examiner reviewed the claims file in conjunction with the examination, and the Veteran reported that he had had hypertension since the mid-1990s.  He further indicated that that it had been well-controlled with benazepril, hydrochlorothiazide, and verapamil.  The Veteran had no history of myocardial infarction, chest pain, or coronary artery disease, and reported no prior history of stroke or transient ischemic heart attack.  On physical examination, the Veteran's blood pressure was 108/69 (sitting), 121/64 (lying down), and 129/67 (standing), and the examiner diagnosed the Veteran with well controlled hypertension.  He acknowledged that hypertension and diabetes often co-exist; but in this case the Veteran's hypertension was "not related" to diabetes mellitus.  In reaching this conclusion, the examiner stated that the Veteran did not have diabetic nephropathy, but did have normal microalbuminuria and renal function.

In June 2008, Dr. E.V. stated that the she has treated the Veteran since February 2007.  She further stated that the Veteran was diagnosed with diabetes mellitus in 1986 and that "his condition has deteriorated since then with ongoing hypertension, lipidemia, carpal tunnel syndrome, etc."  Dr. E.V. did not, however, state that any of the foregoing were related or aggravated by diabetes mellitus, only that they had been ongoing disorders.

In May 2014, a VA examiner noted that the Veteran had no nephropathy or retinopathy and characterized his hypertension as "an independent and separate
medical condition unrelated to the diabetes type 1."  In so noting the examiner opined that "[i]t can be said that the hypertension is secondary to or aggravated by
diabetes only if there is diabetic nephropathy.  This [V]eteran does not have
diabetic nephropathy.  His renal function is normal.  And his endocrinology notes indicate there is no nephropathy."

The Veteran has submitted numerous articles and treatises regarding diabetes mellitus and associated disorders - including cardiovascular disorders such as heart attacks.  The Board has considered the medical literature submitted, but finds that it is of only minimal probative value.  The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  Here, no such medical opinion has been associated with the record, and as a result the submitted materials carry minimal probative weight for the purposes of establishing a nexus between the Veteran's hypertension and his service-connected diabetes mellitus.

To the limited extent that symptoms of hypertension are capable of lay observation, the Veteran's endorsements of such symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of hypertension is based on clinical testing of systolic and diastolic blood pressures - and thus the Veteran is not competent to assert precisely when hypertension began.  Similarly, his assertions that hypertension is related to diabetes is well beyond the scope of lay-competence and thus his contentions to that effect are not probative in establishing entitlement to service connection.  Id.

The Board has carefully weighed and considered all evidence of record and finds that the Veteran's hypertension was not incurred in service or as a result of service, to include as secondary to a service-connected disability.  Statements from private physicians in August 2006 and June 2008 do not tend to support the Veteran's claim.  Rather, both statements merely recognize that the Veteran has a history which includes both diabetes mellitus type I and hypertension.  Neither physician indicated that hypertension was causally related, or aggravated, by diabetes.  In contrast, the February 2008 VA examiner both recognized that the Veteran had co-existing diabetes and hypertension, but clarified that - in the Veteran's particular case - hypertension was unrelated to his diabetes mellitus as there was no evidence of diabetic nephropathy.  Further bolstering the foregoing opinion is the May 2014 VA examiner's opinion.  There too the examiner expressly clarified that hypertension and diabetes mellitus type 1 were entirely unrelated disease processes, and that hypertension is only secondary to, or aggravated by, diabetes mellitus in the presence of diabetic nephropathy.  Once again, as the Veteran does not have diabetic nephropathy, his diabetes cannot be consider to have caused or aggravated his hypertension.  

While the examiner did not state that "hypertension was not aggravated by service-connected diabetes," the Board finds that even a basic reading of the opinion offered, reveals that the examiner clearly and concisely foreclose on such a possibility when she noted the absence of diabetic nephropathy and explained the medical ramifications of such an absence.  The Board thus finds that the examiner was responsive to the deficiency identified by the parties in the June 2012 JMR, and thus VA has complied with the associated Court remand.

Because the VA examiners' reports and conclusions were thorough, based on review of the clinical evidence as well as the Veteran's reported history, they are of extremely high probative value in showing that hypertension is not proximately due to or the result of service-connected diabetes mellitus, to include any increase in the disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Carpel Tunnel Syndrome

The Veteran contends that bilateral carpel tunnel syndrome is related to service-connected diabetes mellitus type 1.  Based on the evidence below, the Board finds that the Veteran does not have left wrist carpel tunnel syndrome, but that his right side carpel tunnel syndrome is in fact secondary to his service-connected diabetes mellitus.  In support of his claim, the Veteran has submitted numerous articles describing a link - in some cases - between carpel tunnel syndrome and diabetes mellitus.

The Veteran's history reflects that in August 2007 he reported progressive decreased sensation in the right arm, with a two-year history of carpal tunnel syndrome.  In February 2008, he complained of decreased sensation bilaterally in the upper extremities and hands.

In January 2009, the Veteran reported a "burning/aching feeling" in both hands which included feeling cold, aching, and numbness, usually associated with use.  Though symptoms bothered him daily, electromyography (EMG) studies showed no large fiber polyneuropathy.  The impression was of "small fiber polyneuropathy vs possible vascular etiology."  Further study in January 2009 with doppler waveforms indicated "possible vasodilation distal to the wrists."

On VA examination in February 2012, the Veteran once again endorsed numbness and tingling in the hands since 2005.  While recognizing that the Veteran had previously been diagnosed with carpel tunnel syndrome, the examiner was "unable to confirm this diagnosis at the present time."  The Veteran gave a "vague medical history," and "reports that for 5-10 years he has had constant pain throughout his upper extremities, greater on the right than the left."  The Veteran reported a constant numbness along the back of the right hand and the dorsal aspect of all five fingers of the hand.  The numbness was unrelated to position or activity, and was not helped by the right wrist brace which he worse at night.  Testing revealed all nerve groups were normal, except for the middle radicular group, where there was incomplete, mild paralysis on the right side.  Following EMG testing, the examiner diagnosed chronic right C7 radiculopathy, with no active denervation, and opined that there was "no evidence of a large fiber sensorimotor polyneuropathy in the arms."

The examiner concluded that the Veteran had "mild peripheral neuropathy in the lower extremities secondary to his diabetes mellitus and a C7 radiculopathy."  The examiner also expressly stated that there was "no clinical evidence today of any carpel tunnel syndrome, either by history or examination, and EMG/NCS [electromyogram /nerve conduction studies] of September 10, 2007 likewise failed to reveal evidence of a carpel tunnel syndrome."  The Veteran reported to the examiner that he had undergone EMG/NCS sometime in 2005, however the examiner noted that "[e]ven if it were to have shown the presence of a carpel tunnel syndrome, those findings would be superseded by the more recent study of 2007."  Accordingly, as the examiner concluded that the Veteran does not have carpel tunnel syndrome, he declined to offer in opinion as to a relationship to diabetes mellitus, to include aggravation.

In a November 2012 addendum, a new VA examiner reviewed the claims file and confirmed that there was "no evidence of carpel tunnel syndrome on either hand by history, physical examination, or electrodiagnostic studies including his EMG report."  The examiner concluded that - as the Veteran did not have the claimed disorder - carpel tunnel syndrome was less likely than not related to service or diabetes mellitus.

In January 2013, the February 2012 examiner re-reviewed the claims file, taking note of a 2005 neurology treatment notation showing mild right carpel tunnel syndrome on EMG, but nothing on the left side.  The diagnosis of carpel tunnel syndrome in 2005 was based on a "differen[ce] of the interpeak latency.  The distal latency, amplitude and conduction velocity of the right median nerve [were] all within normal limits."  The examiner went on to comment on the discrepancy between the November 2012 examiner's conclusion that the Veteran did not have carpel tunnel syndrome, and the 2005 study suggesting the disorder was present.  She noted that although she was unable to locate a 2007 study referenced by the November 2012 VA examiner, she opined that if such a study indeed ruled out carpel tunnel syndrome in 2007, that study "should be consider the latest study to evaluate carpel tunnel syndrome no matter what the 2005 EMG shows."

The examiner also commented on the treatise information that the Veteran had submitted suggesting diabetes mellitus causes carpel tunnel syndrome.  She recognized that diabetes mellitus is "one of the causes of carpel tunnel syndrome, however, the patient also worked as a letter carrier following military service for over 10 years.  The literature is also clear that repetitive motion at the wrist can cause carpel tunnel syndrome as well.  It is unclear whether the diabetes or repetitive activities is the cause of the [V]eteran's right carpel tunnel syndrome in this situation."  Given the uncertainty, the examiner concluded that the Veteran's right "extremely mild carpel tunnel syndrome" is "as least likely as not caused or a result of his service-connected diabetes mellitus condition."

The Board finds the well-reasoned January 2013 examiner's conclusion to be highly probative in establishing both a current right wrist disability in the form of carpel tunnel syndrome, and in identifying a nexus between such disability and his service-connected diabetes mellitus.  The elements of service connection having been established, service connection is for right carpel tunnel syndrome is granted and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the left wrist, however, the Board finds that the Veteran does not have a left wrist disability for which service connection may be established.  To the extent that symptoms such as tingling, pain, and reduced sensation are capable of lay observation, the Veteran's reports of such symptoms in his left wrist are competent.  Layno, 6 Vet. App. 465.  However, the specific diagnosis of carpel tunnel syndrome is a complex medical question which the Veteran is not competent to address.  Therefore, his own endorsement of left carpel tunnel syndrome is of no probative value in establishing that he has a current disorder.

Of far greater probative value is evidence of clinical diagnostic testing which shows right, but not left carpel tunnel syndrome.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the weight of the evidence simply does not show that the Veteran has had a left wrist disability at any time during the period on appeal.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim of service connection for left wrist carpel tunnel syndrome must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations and addendum opinions in May 2006, February 2008, November 2011, March 2012, January 2013, and May 2014.  Physical examinations have been conducted, the claims file reviewed, the Veteran's history taken down, private medical and lay evidence has been considered, factual foundations laid for all conclusions reached, and the conclusions and opinions which have been reached have been based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
	
Finally, in October 2011 and August 2013 the Board remanded the issues currently on appeal for additional development, including retrieval of VA and private treatment records as well as completion of VA examinations.  Since the time of the prior remands the ordered development has been completed, and the Board finds that the RO has substantially complied with all remand directives.  Accordingly, the Board has properly proceeded with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for right wrist carpel tunnel syndrome is granted.

Service connection for left wrist carpel tunnel syndrome is denied.


REMAND

Cervical Spine Examination

The Veteran contends that a current cervical spine disorder is related to service, and specifically to service-connected diabetes mellitus type I.  In order to properly adjudicate the claim, additional consideration by a VA examiner must be sought.

On VA examination in February 2012 it was noted that the Veteran had previously been diagnosed with cervical spondylosis and cervical radiculopathy.  The Veteran reported that his cervical spine symptoms had their onset contemporaneously with his carpel tunnel syndrome symptoms in 2005, and he reported that he had instituted a worker's compensation claim for the disorder.  Diagnostic testing revealed decreased sensation in the right shoulder and right forearm, as well as mild radicular pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity.  In addition, multilevel cervical spondylosis was confirmed by radiographic imaging, and intervertebral disc syndrome was also diagnosed.

In a November 2012 addendum opinion, a separate VA examiner concluded - following a complete review of the claims file - that the Veteran's "diabetes mellitus and his cervical conditions are independent and separate clinical entities and one does not cause the other."  Rather, the examiner opined that "[h]is current degenerative arthritis is most likely due to a natural progression of aging."  

In January 2013, the February 2012 examiner offered an addendum opinion.  Following a re-review of the entire claims file she noted that the Veteran had worked as a mail carrier for ten years and "in [her] opinion his neck condition (mainly cervical spondylosis diagnosed in 2005 with an MRI with right cervical radiculopathy) was most likely due to a combination of his occupation as a mail carrier and a natural progression of aging" (parenthetical in original).  She continued to state that medical "literature does not support diabetes causing cervical spondylosis."  With regard to cervical radiculopathy, the examiner conceded that the disorder "can be caused by diabetes mellitus, [however,] given the extensive osteoarthritis of the cervical spine, it is [her] opinion the cervical radiculopathy is due more to his cervical spondylosis rather than do to a secondary condition including diabetes mellitus."

While she confirmed that osteoarthritis of the cervical spine was not due to diabetes mellitus, the VA examiner failed to address the matter of whether osteoarthritis may have been aggravated by diabetes.  Thus, reconsideration by the same examiner is necessary, and a new - responsive - opinion must be sought.

Statement of the Case on the Issue of Rating for Autonomic Neuropathy Symptoms Including Dizziness and Unsteadiness, and Entitlement to TDIU

The Veteran originally raised a free-standing claim of entitlement to TDIU in May 2006.  That claim was denied by the RO, and the Veteran perfected an appeal of the matter in a June 2008 statement to VA.  The matter of TDIU was remanded by the Board in October 2011 as it was inextricably intertwined in underlying claims which required additional development by the RO, including service connection for a disorder manifest by vertigo.

Following completion of the ordered development, the RO granted service connection for autonomic neuropathy symptoms including dizziness and unsteadiness, and assigned an initial 10 percent evaluation from May 31, 2006, with an initial 30 percent evaluation from February 13, 2012.  In January 2013 the Veteran filed a notice of disagreement with the initial ratings assigned, and in July 2014 the RO granted a 30 percent evaluation throughout the period on appeal, but did not address TDIU.

The Veteran's representative argues, and the Board agrees, that the grant of a 30 percent evaluation throughout the period on appeal does not amount to a full grant of the benefit sought, and the appeal should have been continued by the RO rather than dropped.  When a Veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, these matters must be remanded for the preparation and issuance of a SOC.

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran's claims file to be reviewed by the same examiner who provided the January 2013 addendum opinion.  The examiner should identify all of the Veteran's current cervical spine disorders, and for each disorder, state whether the disorder was aggravated by his service-connected diabetes mellitus type I.

"Aggravation" in this context means that the cervical spine disorder was made worse, beyond the point it may have naturally advanced to, by a service-connected disability.


A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing the above-indicated development, readjudicate the claim for service connection for a cervical spine disorder, to include as secondary to a service-connected disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

3.  The RO should issue the Veteran an appropriate statement of the case addressing the issues of entitlement to an initial rating of greater than 30 percent for autonomic neuropathy symptoms and entitlement to TDIU.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the Statement of the Case unless the Veteran perfects his appeals.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


